Exhibit 10.1




AGREEMENT AND AMENDMENT NO. 2 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This Agreement and Amendment No. 2 to Second Amended and Restated Credit
Agreement (this "Agreement") dated as of June 29, 2012 is among Holly Energy
Partners – Operating, L.P., a Delaware limited partnership (the "Borrower"), the
Guarantors (as defined below), the parties that are "Lenders" prior to the
effectiveness of this Agreement under and as defined in the Credit Agreement
referred to below (the "Existing Lenders"), the parties that are New Lenders (as
defined below; and together with the Existing Lenders, the "Lenders" and
individually, a "Lender"), Wells Fargo Bank, National Association, as
administrative agent for such Lenders (in such capacity, the "Administrative
Agent") and as an Issuing Bank.
RECITALS
A.    The Borrower, the Existing Lenders, and the Administrative Agent are
parties to that certain Second Amended and Restated Credit Agreement dated as of
February 14, 2011, as amended by that certain Agreement and Amendment No. 1 to
Second Amended and Restated Credit Agreement dated as of February 3, 2012 (as
amended and as the same may be further amended, modified or supplemented from
time to time, the "Credit Agreement").
B.    In connection with such Credit Agreement, certain Subsidiaries of the
Borrower executed and delivered that certain Second Amended and Restated
Guaranty dated as of February 14, 2011 and certain other Subsidiaries joined as
guarantors pursuant to that certain Second Amended and Restated Guaranty
Agreement Supplement No. 1 dated as of December 15, 2011 (as the same may be
further amended, modified or supplemented from time to time, the "Guaranty") in
favor of the Administrative Agent for the benefit of the Beneficiaries (as
defined in the Guaranty) pursuant to which they each became a Guarantor.
C.    The Borrower has requested an increase in the aggregate Commitments under,
and as defined in, the Credit Agreement.
D.    To effect the increase to the Commitments and subject to the terms set
forth herein, certain Existing Lenders have agreed to increase their respective
Commitments and certain other financial institutions have agreed to enter into
the Credit Agreement as Lenders (such new lenders being referred to herein as
"New Lenders").
E.    The Borrower has also requested that the Existing Lenders and the New
Lenders amend the Credit Agreement to make certain other changes to the Credit
Agreement.
THEREFORE, the parties hereto hereby agree as follows:





1

--------------------------------------------------------------------------------








ARTICLE I
DEFINITIONS
Section 1.01    Terms Defined Above. As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.
Section 1.02    Terms Defined in the Credit Agreement. Each term defined in the
Credit Agreement and used herein without definition shall have the meaning
assigned to such term in the Credit Agreement, unless expressly provided to the
contrary.
Section 1.03    Other Definitional Provisions. The words "hereby", "herein",
"hereinafter", "hereof", "hereto" and "hereunder" when used in this Agreement
shall refer to this Agreement as a whole and not to any particular Article,
Section, subsection or provision of this Agreement. Section, subsection and
Schedule references herein are to such Sections, subsections and Schedules to
this Agreement unless otherwise specified. All titles or headings to Articles,
Sections, subsections or other divisions of this Agreement or the schedules
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or schedules, such other
content being controlling as the agreement among the parties hereto. Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular. Words denoting gender shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative. Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.
ARTICLE II
NEW LENDER AGREEMENTS
Section 2.01    New Lender Agreements. Each New Lender:
(a)    represents and warrants that it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to become
a Lender under the Credit Agreement;
(b)    agrees that, from and after the Effective Date (as herein defined), it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, subject to its Commitment, shall have the obligations of a Lender
thereunder;
(c)    represents and warrants that it is sophisticated with respect to
decisions to enter into the Credit Agreement as a Lender and either it, or the
person exercising discretion in making its decision to enter into the Credit
Agreement, is experienced in making credit decisions as a lender in the type of
transaction evidenced by the Credit Agreement;

2

--------------------------------------------------------------------------------


(d)    represents and warrants that it has received a copy of the Credit
Agreement and such other Credit Documents it has requested, and has received or
has been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.06 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Agreement and the Credit Agreement;
(e)    represents and warrants that it has, independently and without reliance
upon the Administrative Agent or any other Existing Lender or New Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and to become a
Lender under the Credit Agreement;
(f)    if it is not incorporated under the laws of the United States of America
or a state thereof, has delivered or shall deliver simultaneously with the
execution of this Agreement, any documentation required to be delivered by it as
a Lender pursuant to the terms of the Credit Agreement, duly completed and
executed by such New Lender;
(g)    agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Existing Lender or New Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Lender;
(h)    appoints and authorizes Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers and discretion
under the Credit Documents as are delegated to the Administrative Agent thereby,
together with such powers and discretion as are reasonably incidental thereto;
and
(i)    specifies as its Applicable Lending Office and (address for notices) the
office(s) set forth beside its name on Schedule 1.01(b) attached hereto.
ARTICLE III
AMENDMENTS
Section 3.01    Amendment to Credit Agreement. Effective as of the Effective
Date, the Credit Agreement shall hereby be amended as follows:
(a)    The following definitions found in Section 1.01 (Certain Defined Terms)
of the Credit Agreement are hereby amended to read in their entirety as follows:
"Agreement" means this Second Amended and Restated Credit Agreement dated as of
February 14, 2011 among the Borrower, the Lenders, the Issuing Banks and the
Administrative Agent, as amended by Amendment No. 1, Amendment No. 2 and as it
may be further amended, modified, restated, renewed, extended, increased or
supplemented from time‑to‑time.

3

--------------------------------------------------------------------------------


"Applicable Margin" means, as of any date of determination, the following
percentages determined as a function of the Borrower's Total Leverage Ratio:
Total Leverage Ratio
Eurodollar Rate Advances
Alternate Base Rate Advances
Commitment Fees
Letter of Credit Fees
> 4.75
2.75%
1.75%
0.5%
2.75%
≤ 4.75 but > 4.25
2.5%
1.5%
0.5%
2.5%
≤ 4.25 but > 3.75
2.25%
1.25%
0.375%
2.25%
≤ 3.75 but > 3.25
2%
1%
0.375%
2%
≤ 3.25
1.75%
0.75%
0.3%
1.75%



For purposes of determining the Applicable Margin, the Total Leverage Ratio
shall be determined from the financial statements of the Limited Partner and its
Subsidiaries most recently delivered pursuant to Section 5.06(b) or Section
5.06(c), as the case may be, and certified to by a Responsible Officer in
accordance with such Sections. Any change in the Applicable Margin shall be
effective the day after the date of delivery of the financial statements
pursuant to Section 5.06(b) or Section 5.06(c), as the case may be, and receipt
by the Administrative Agent of the Compliance Certificate required by such
Sections. If the Borrower fails to deliver any financial statements within the
times specified in Section 5.06(b) or 5.06(c), as the case may be, such ratio
shall be deemed to be greater than 4.75 to 1.00 from the day after the date such
financial statements should have been delivered until the Borrower delivers such
financial statements and the accompanying Compliance Certificate to the
Administrative Agent and the Lenders.
"Credit Documents" means, collectively, this Agreement, Amendment No. 1,
Amendment No. 2, the Notes, the Security Documents, the Guaranties, the Letter
of Credit Documents, the Fee Letters, the Amendment No. 1 Fee Letter, the
Amendment No. 2 Fee Letter and each other agreement, instrument or document
executed at any time in connection with the foregoing documents, as each such
Credit Document may be amended, modified or supplemented from time-to-time;
provided, however, that in no event shall any agreement in respect of Banking
Services Obligations or any Lender Hedging Agreement constitute a Credit
Document hereunder.
"Final Maturity Date" means June 29, 2017.
"Future Holdco" means a Subsidiary of the Borrower or the Limited Partner formed
to hold an Equity Interest in a joint venture (other than UNEV JV, the Joint
Venture or Plains JV) pursuant to an Investment made in accordance with Section
6.06(g).
"Lender" means a party to this Agreement that (a) became a party hereto as a
lender on the date hereof, (b) is identified as a “New Lender” (as defined in
Amendment No. 1) entering into this Agreement under and as provided in

4

--------------------------------------------------------------------------------


Amendment No. 1, (c) is identified as a “New Lender” (as defined in Amendment
No. 2) entering into this Agreement under and as provided in Amendment No. 2, or
(d) is an Eligible Assignee or an Approved Affiliate that became a party hereto
pursuant to Sections 2.14, 2.15 or 9.05.
"Permitted Note Debt" means (i) the 6.50% senior notes due 2020 issued by the
Limited Partner and Finance Corp, (ii) the 8.25% senior notes due 2018 issued by
the Limited Partner and Finance Corp, and (iii) Debt in connection with
unsecured senior notes issued by the Limited Partner, Finance Corp or any of
their wholly owned Subsidiaries; provided that (a) after giving effect to the
issuance of such notes, there would be no Default under this Agreement, (b) such
notes' scheduled maturity is no earlier than September 30, 2017, (c) the
weighted average life of such notes is greater than the weighted average life of
the Notes, and (d) no indenture or other agreement governing such notes contains
financial maintenance covenants or other covenants or events of default that are
materially more restrictive on the Limited Partner or any of its Subsidiaries
than those contained in this Agreement or in the existing note documents related
to the senior notes described in clauses (i) and (ii) above.
"Restricted Payment" means (a) the making by the Borrower of any direct or
indirect dividends or other distributions (in cash, Property, or otherwise), on
or in respect of, or any direct or indirect payment of any kind or character in
consideration for or otherwise in connection with any retirement, purchase,
redemption, or other acquisition of, any Equity Interests of the Borrower, other
than dividends or distributions payable in the Borrower's Equity Interest, (b)
the making by the Borrower or any of its Subsidiaries of any principal or
interest payments (in cash, Property or otherwise) on, or redemptions of, any
subordinated debt of the Borrower or any of its Subsidiaries, or (c) the making
by the UNEV Parent/Holdco of any direct or indirect dividends or other
distributions (in cash, Property, or otherwise), on or in respect of, or any
direct or indirect payment of any kind or character in consideration for or
otherwise in connection with any retirement, purchase, redemption, or other
acquisition of, any Equity Interests of the UNEV Parent/Holdco, other than
dividends or distributions payable in the UNEV Parent/Holdco's Equity Interest
or on account of any net profits interest, net working capital adjustment or any
earn-out payments in connection with the UNEV Acquisition pursuant to Section
6.06(e).
"Subsidiary" means, with respect to any Person, any other Person, a majority of
whose outstanding Voting Securities is at the time directly or indirectly owned
by such Person, by such Person and one or more Subsidiaries of such Person or by
one or more Subsidiaries of such Person; provided that, for purposes of this
Agreement and the other Credit Documents, the Excluded Subsidiaries shall not be
considered Subsidiaries of the Limited Partner or Borrower and shall be
accounted for in the financial statements of the Limited Partner, Borrower and
Limited Partner's Subsidiaries in accordance with Section 1.03(b).

5

--------------------------------------------------------------------------------


"UNEV Acquisition" means the direct or indirect acquisition by the Limited
Partner of Parent's Equity Interests in UNEV JV (which at the time of the UNEV
Acquisition shall be 75% of the Equity Interests of UNEV JV).
"UNEV Parent/Holdco" means one or more direct or indirect Subsidiaries of the
Limited Partner formed to hold directly or indirectly the Limited Partner's
Equity Interests in UNEV JV.
(b)    The following new definitions are added to Section 1.01 (Certain Defined
Terms) of the Credit Agreement to appear therein in alphabetical order:
"Amendment No. 2" means that certain Agreement and Amendment No. 2 to Second
Amended and Restated Credit Agreement dated as of June 29, 2012, among the
Borrower, the Guarantors, Wells Fargo Bank, National Association, as
Administrative Agent, a Lender and an Issuing Bank and all of the Lenders.
"Amendment No. 2 Effective Date" means June 29, 2012.
"Amendment No. 2 Fee Letter" means the letter agreement, dated June 22, 2012,
between the Borrower and Wells Fargo Securities, LLC.
"Holdco Entity" means each of UNEV Parent/Holdco and any Future Holdco. "Holdco
Entities" means each Holdco Entity collectively.
(c)    The following definition is deleted from Section 1.01 (Certain Defined
Terms) of the Credit Agreement and wherever it appears in the Credit Agreement:
"6.25% Senior Notes"
(d)    The following definitions in Section 1.01 (Certain Defined Terms) are
amended as follows:
The defined term "Acceptable Title Commitment" is amended by adding the words
"or the applicable Holdco Entity's" after the reference to the words "applicable
Borrower's Subsidiary's".
The defined term "Available Cash" is amended by amending and restating the
introductory clause through clause (a)(ii) of such definition to read as
follows: "means, (A) with respect to UNEV Parent/Holdco, all cash and cash
equivalents of the UNEV Parent/Holdco on hand at the time of such Restricted
Payment and (B) with respect to Borrower, for any fiscal quarter ending prior to
the Final Maturity Date, (a) the sum of (i) all cash and cash equivalents of the
Borrower and its Subsidiaries on hand at the end of such fiscal quarter and (ii)
all additional cash and cash equivalents of the Borrower and its Subsidiaries on
hand on the date of determination of Available Cash with respect to such quarter
resulting from Advances made subsequent to the end of such quarter less".
The defined term "Guarantor" is amended by adding the words "but including each
Holdco Entity," after the reference to the words "Excluded Subsidiaries".

6

--------------------------------------------------------------------------------


The defined term "Third Party Consent Limitation" is amended by adding the words
"or any Holdco Entity" after the reference to the words "any Subsidiary"; by
adding the words "or applicable Holdco Entity" after each reference to the words
"applicable Subsidiary"; by adding the words "or applicable Holdco Entity's"
after each reference to the words "applicable Subsidiary's"; and by adding the
words "or any applicable Holdco Entity" after the reference to the words "or any
applicable Subsidiary".
(e)    Section 1.03 (Accounting Terms; Changes in GAAP) of the Credit Agreement
is hereby amended by replacing subsection (b) thereof in its entirety with the
following:
(b)    Unless otherwise indicated, all financial statements of the Limited
Partner and its Subsidiaries (including Borrower and the Holdco Entities), all
calculations for compliance with covenants in this Agreement and all
calculations of any amounts to be calculated under the definitions in Section
1.01 shall be based upon the consolidated accounts of the Limited Partner and
its Subsidiaries (including Borrower and the Holdco Entities) in accordance with
GAAP and consistent with the principles applied in the preparation of the latest
financial statements furnished to the Lenders hereunder which, prior to the
delivery of the first financial statements under Section 5.06 hereof, shall mean
the Financial Statements (it being understood that the Excluded Subsidiaries
shall not be consolidated with the Limited Partner and its Subsidiaries
(including Borrower and the Holdco Entities) for purposes of calculating
compliance with any financial covenants set forth in this Agreement but any
amounts distributed by the Excluded Subsidiaries to the Limited Partner or any
of its Subsidiaries (including Borrower and the Holdco Entities but excluding
any other Excluded Subsidiary) may be included in any such calculation to the
extent such distributed amounts are so received by the Limited Partner and its
Subsidiaries (including Borrower and the Holdco Entities but excluding any other
Excluded Subsidiary)).
(f)    Section 2.01 (Making the Advances) of the Credit Agreement is hereby
amended by replacing clause (a) thereof in its entirety with the following:
(a)    Advances. Each Lender having a Commitment severally agrees, on the terms
and conditions set forth in this Agreement, to make Advances to the Borrower
from time to time on any Business Day during the period from the date of this
Agreement until the Revolver Termination Date in an aggregate outstanding amount
up to but not to exceed at any time outstanding its Commitment, as such amount
may be reduced pursuant to Section 2.03, 7.02, and 7.03 or increased pursuant to
Section 2.14 or pursuant to Amendment No. 1 or Amendment No. 2, as applicable;
provided, however that the aggregate outstanding principal amount of all
Advances plus the aggregate Letter of Credit Exposure shall not at any time
exceed the aggregate Commitments.
(g)    Section 2.14 (Commitment Increase) of the Credit Agreement is hereby
amended by replacing the reference to "$575,000,000" found in clause (a) thereof
with a reference to "$750,000,000."

7

--------------------------------------------------------------------------------


(h)     Section 4.01 (Existence; Power; Subsidiaries; Compliance with Laws) is
amended by adding the words "and each Holdco Entity" after each reference to the
words "its Subsidiaries" in subsections (a) and (b) and the second sentence of
subsection (d) and by adding the words "nor any Holdco Entity" after the
reference to the words "its Subsidiaries" in the first sentence of subsection
(d).
(i)     Section 4.03 (Governmental Approvals; Third Party Consents) is amended
by adding the words "or any Holdco Entity's" after the reference to the words
"its Subsidiaries'" in the introductory clause of subsection (a) and by adding
the words "or any Holdco Entity" after the reference to the words "and its
Subsidiaries" in clause (i) of subsection (a).
(j)     Section 4.06 (True and Complete Disclosure) is amended by adding the
words ", any Holdco Entity" after each reference to the words "any of its
Subsidiaries" in such section.
(k)     Section 4.07 (Litigation) is amended by adding the words ", any Holdco
Entity" after the reference to the words "against the Borrower, any of its
Subsidiaries" in the first sentence of Section 4.07 and by adding the words "any
Holdco Entity" after each reference to the words "any of its Subsidiaries," in
the second sentence of Section 4.07.
(l)    Section 4.08 (Use of Proceeds) of the Credit Agreement is hereby amended
by deleting the words ", including, without limitation, all or a portion of the
6.25% Senior Notes," found in clause (vii) thereof.
(m)     Section 4.09 (Investment Company Act) is amended by adding the words "or
any Holdco Entity" after the reference to the words "its Subsidiaries" in such
section.
(n)     Section 4.12 (Insurance) is amended by adding the words "and the Holdco
Entities" after the reference to the words "its Subsidiaries" in such section.
(o)     Section 4.13 (No Burdensome Restrictions; No Defaults) is amended by
adding the words "any Holdco Entity," after each reference to the words "its
Subsidiaries," in such section.
(p)    Section 4.14 (Environmental Condition) is amended by adding the words
"and each Holdco Entity" after the reference to the words "its Subsidiaries" in
subsection (a); by adding the words "and each Holdco Entity," after the
reference to the words "its Subsidiaries," in the introductory clause of
subsection (b); by adding the words "or any Holdco Entity," after the reference
to the words "its Subsidiaries" in subsection (b)(ii); by adding the words "or
any Holdco Entity" after the reference to the words "its Subsidiaries" in
subsections (c)(i) and (c)(ii); and by adding the words "and, to Borrower's
knowledge, none of the Holdco Entities" after the reference to the words "its
Subsidiaries" in the last sentence of subsection (c).
(q)    Section 4.15 (Permits, Licenses, etc.) is amended by adding the words
"and each Holdco Entity" after each reference to the words "its Subsidiaries" in
such section.
(r)    Section 4.17 (Title, Etc.) is amended by adding the words "and each
Holdco Entity" after the words "its Subsidiaries" in subsection (a).

8

--------------------------------------------------------------------------------


(s)    Section 4.21 (Employee Matters) is amended by adding the words "any
Holdco Entity" after the reference to the words "its Subsidiaries," at the
beginning of the first sentence of such section and adding the words "or any
Holdco Entity" after each reference to the words "its Subsidiaries" in the first
sentence of such section.
(t)    Section 4.23 (Solvency) is amended by replacing each reference to the
words "Borrower and its Subsidiaries" in subsection (a) with a reference to the
words "Borrower, its Subsidiaries and the Holdco Entities"; by adding the words
"or any Holdco Entity" after each reference to the words "any of its
Subsidiaries" in subsection (b); and by adding the words "or such Holdco Entity"
after each reference to the words "such Subsidiary" in subsection (b).
(u)    Section 5.01 (Compliance With Laws, Etc.) is amended by adding the words
"and the Holdco Entities" after each reference to the words "its Subsidiaries"
in such section.
(v)    Section 5.02 (Maintenance of Insurance), subsection (a), is amended by
adding the words "and the Holdco Entities" after the reference to the words "its
Subsidiaries" in the first sentence; by adding the words "and the Holdco
Entities" after the reference to the words "its Subsidiaries" in the second
sentence; by adding the words "and the Holdco Entities" after the reference to
the words "and its Subsidiaries" and immediately before the reference to the
words "shall contain" in the fifth sentence; and by adding the words ", any
Holdco Entity" after the reference to the words ", its Subsidiaries" and
immediately before the reference to the words "and the applicable insurance
company" in the fifth sentence of such section.
(w)    Section 5.02 (Maintenance of Insurance), subsection (c), is amended by
deleting the reference to the word "Subsidiary" and replacing it with the word
"Guarantor" in the last sentence of subsection (c).
(x)    Section 5.03 (Preservation of Existence, Etc.) is amended by adding the
words "and the Holdco Entities" after the reference to the words "its
Subsidiaries" before the proviso; by adding the words "nor any Holdco Entity"
after the reference to the words "its Subsidiaries" in the proviso; and by
adding the words "or such Holdco Entity" after each reference to the words "such
Subsidiary" in the proviso.
(y)    Section 5.04 (Payment of Taxes, Etc.) is amended by adding the words "and
the Holdco Entities" after each reference to the words "its Subsidiaries" in
such section.
(z)    Section 5.05 (Books and Records; Visitation Rights) is amended and
restated in its entirety to read as follows:
The Borrower will keep, and cause each of its Subsidiaries and the Holdco
Entities to keep, proper records and books of account in which full and correct
entries shall be made of all financial transactions and the assets and business
of the Borrower, each of its Subsidiaries and each of the Holdco Entities, in
accordance with GAAP consistently applied. At any reasonable time and from
time‑to‑time during normal business hours, upon reasonable prior written notice,
the Borrower will, and will cause its Subsidiaries and the Holdco Entities to,
permit the Administrative Agent

9

--------------------------------------------------------------------------------


and each of the Lenders or representatives thereof, to examine and make copies
of and abstracts from the records and books of account of the Borrower, its
Subsidiaries and each of the Holdco Entities, to visit and inspect at its
reasonable discretion the Properties of the Borrower, its Subsidiaries and each
of the Holdco Entities, and to discuss the affairs, finances, and accounts of
the Borrower, its Subsidiaries and the Holdco Entities with any officers and
directors of the Borrower, its Subsidiaries or any Holdco Entity.
(aa)    Section 5.06 (Reporting Requirements) is amended by adding the words
"and the Holdco Entities" after each reference to the words "its Subsidiaries"
in subsection (f); by adding the words "or any Holdco Entity" after each
reference to the words "its Subsidiaries" in subsection (j); by adding the words
"or any Holdco Entity" after the reference to the words ", its Subsidiaries," in
subsection (j); by adding the words "or any Holdco Entity" after the reference
to the words "its Subsidiaries" in subsection (k); by adding the words "or any
Holdco Entity" after the reference to the words "its Subsidiaries" at the
beginning of subsection (l); by adding the words "or any Holdco Entity's" after
the reference to the words "its Subsidiaries'" in clause (iii) of subsection
(l); by adding the words "or any Holdco Entity" after each reference to the
words "its Subsidiaries" in subsection (m); by adding the words "or any Holdco
Entity" after each reference to the words "its Subsidiaries" in clause (i) of
subsection (n); by adding the words "or any Holdco Entity" after each reference
to the words "any Subsidiary of the Borrower" in subsection (n); and by adding
the words "any Holdco Entity" after the reference to the words "its
Subsidiaries," in subsection (o).
(bb)    Section 5.07 (Maintenance of Property) is amended by adding the words
"and the Holdco Entities" after each reference to the words "its Subsidiaries"
in such section.
(cc)    Section 5.09 (State Regulatory Authority) is amended by adding the words
"and the Holdco Entities" after the reference to the words "cause its
Subsidiaries"; by adding the words "or any Holdco Entity" after the reference to
the words "any of its Subsidiaries"; and by adding the words "or any Holdco
Entity's" after the reference to the words "its Subsidiaries’" and immediately
before the reference to the word "Business", in each case at the beginning of
such section.
(dd)    Section 5.10 (Additional Subsidiaries) is amended by adding the words
"and the Holdco Entities" after the reference to the words "Material
Subsidiaries" at the beginning of such section; and by adding the words "or any
such Holdco Entity (other than UNEV JV or any other Excluded Subsidiary)" after
each reference to the words "Material Subsidiary of the Borrower", in subsection
(a) of such section.
(ee)    Section 5.11 (Agreement to Pledge) is amended in its entirety to read as
follows:
The Borrower will, and will cause its Material Subsidiaries and the Holdco
Entities to, grant to the Administrative Agent an Acceptable Security Interest
in any Property of the Borrower or any Material Subsidiary or any Holdco Entity
now owned or hereafter acquired that exceeds the Material Collateral Threshold;
provided however, the Borrower, its Material Subsidiaries and the Holdco
Entities will not be required to grant to the Administrative Agent an Acceptable
Security Interest in any Property of the Borrower or any Material Subsidiary or
any Holdco Entity

10

--------------------------------------------------------------------------------


hereafter acquired that exceeds the Material Collateral Threshold if the
Administrative Agent determines in its sole discretion that the relative burdens
and expense of obtaining an Acceptable Security Interest in such Property
outweigh the relative benefits of obtaining an Acceptable Security Interest in
such Property; provided that (a) the Borrower, its Subsidiaries and the Plains
Holdco shall not be required to pledge the Equity Interests of Plains JV owned
by it, (b) the Borrower, its Subsidiaries and the Holdco Entities shall not be
required to pledge the Equity Interests of UNEV JV directly or indirectly owned
by the Holdco Entities, and (c) the Borrower, its Subsidiaries and the Future
Holdcos shall not be required to pledge the Equity Interests of any Future JVs
owned by such Future Holdcos; and provided further however that neither Borrower
nor any applicable Subsidiary nor any Holdco Entity shall be required to grant
any Acceptable Security Interest in any real property interest that is subject
to the Third Party Consent Limitation. Additionally, if after the date of this
Agreement the Borrower, any of its Material Subsidiaries or any Holdco Entity
purchases fee title to any real property, the Borrower or such Material
Subsidiary or such Holdco Entity shall obtain Acceptable Surveys and Acceptable
Title Commitments in respect of all such acquired real property (other than (x)
the Excluded Property and (y) real property that consists merely of pipelines or
gathering lines).
(ff)    Section 5.13 (Use of Proceeds) of the Credit Agreement is hereby amended
by deleting the words "and to repay or repurchase all or a portion of the 6.25%
Senior Notes in compliance with Section 6.18" in the first sentence thereof.
(gg)    Section 5.14 (Further Assurances) is amended by adding the words "and
each Holdco Entity" after each reference to the words "each Subsidiary" in the
first and third sentences of subsection (a); by adding the words "or any Holdco
Entity" after the reference to the words "any Subsidiary" in the third sentence
of subsection (a); by adding the words "or any Holdco Entity's" after the
reference to the words "its Subsidiaries'" in subsection (b); by adding the
words "or any Holdco Entity" after each reference to the words "its
Subsidiaries" in the first and second sentences of subsection (c); by adding the
words "such Holdco Entity's" after each reference to the words " its
Subsidiaries'," in the first and second sentences of subsection (c); by adding
the words "such Holdco Entity and" after the words "name of Borrower and its
Subsidiaries and" in the second sentence of subsection (c); by adding the words
"and the Holdco Entities" after the reference to the words "its Subsidiaries" in
clause (iii) of subsection (c); and by adding the words "and such Holdco
Entity’s" after the reference to "such Subsidiary’s" and immediately before the
words "sole cost" in the second sentence of subsection (c).
(hh)    Section 6.01 (Liens, Etc.) is amended by adding the words "or any Holdco
Entity" after each reference to the words "its Subsidiaries" in the introductory
clause and in subsections (e), (h) and (i); and by deleting the reference to
paragraph (i) in subsection (h) and replacing it with a reference to paragraph
(h).
(ii)    Section 6.02 (Debts, Guaranties and Other Obligations) is amended by
adding the words "or any Holdco Entity" after each reference to the words "its
Subsidiaries" in the introductory

11

--------------------------------------------------------------------------------


clause and in subsections (c) and (l); by adding the words "and the Holdco
Entities" after the reference to the words "its Subsidiaries" in subsection (a);
by adding the words “or any Holdco Entity” after the reference to the words “its
wholly-owned Subsidiaries” in subsection (f); by adding the words "or any Holdco
Entity" at the end of subsection (g); and by deleting the word "the" before the
reference to the words "Debt of Borrower" and replacing it with the words
"respect of" and inserting a "," after the reference to the words "Debt of
Borrower", in each case in subsection (l).
(jj)    Section 6.03 (Agreements Restricting Liens) is amended by adding the
words "or any Holdco Entity" after the reference to the words "its Subsidiaries"
in such section.
(kk)    Section 6.04 (Merger or Consolidation; Asset Sales; Acquisitions) is
amended by adding the words "or any Holdco Entity" after the reference to the
words "its Subsidiaries" in the introductory clause; by adding the words "or any
Holdco Entity" after the reference to the words "Subsidiary of the Borrower" in
subsection (b); by deleting the words "such Subsidiary" after the first proviso
in clause (iii) of subsection (b) and replacing them with the words "such
Guarantor"; by adding the words "and the Holdco Entities" after each reference
to "and its Subsidiaries" in clause (iii) and clause (iv) of subsection (c); and
by amending and restating subsection (a) in its entirety to read as follows:
(a)    Merge or consolidate with or into any other Person, except that (i) the
Borrower may merge with one or more of its Subsidiaries, provided that the
Borrower shall be the surviving Person, (ii) any of its Subsidiaries may merge
with any of its other Subsidiaries provided that if any of such Subsidiaries is
a Guarantor, a Guarantor shall be the surviving Person and (iii) any Holdco
Entity may merge with any other Holdco Entity or any other Guarantor provided
that the surviving Person shall be a Guarantor;
(ll)    Section 6.05 (Restricted Payments) is hereby amended by designating the
existing provision as subsection (a) and replacing the reference to
"$30,000,000" found in clause (ii) thereof with a reference to "$60,000,000" and
inserting a new subsection (b) to read in its entirety as follows:
(b)    The UNEV Parent/Holdco will not make or pay any Restricted Payment;
except that (i) the UNEV Parent/Holdco may make any payment on account of any
net profits interest, net working capital adjustments or earn-out payments in
connection with the UNEV Acquisition pursuant to Section 6.06(e) and (ii) the
UNEV Parent/Holdco may make Restricted Payments (other than any distributions of
Equity Interests or payments-in-kind) at any time in an aggregate amount not to
exceed the UNEV Parent/Holdco's Available Cash at the time of such Restricted
Payment; provided that, (x) no Default or Event of Default shall occur both
before and after giving effect to such Restricted Payment, and (y) the Limited
Partner and its Subsidiaries (including the Holdco Entities) shall be in
compliance (after giving pro forma effect to the making of such Restricted
Payment) with all of the covenants contained in this Agreement, including,
without limitation, Sections 6.10 through 6.12.
(mm)     Section 6.06 (Investments) is hereby amended by adding the words "or
any Holdco

12

--------------------------------------------------------------------------------


Entity" after each reference to the words "its Subsidiaries" in the introductory
clause and subsection (k); by adding the words "or any Holdco Entity" after the
reference to the words "of the Borrower" in subsection (g); by replacing the
figure "$30,000,000" with "$50,000,000" in subsections (g) and (l); and by
amending and restating subsection (e) in its entirety to read as follows:
(e)    the UNEV Acquisition by UNEV Parent/Holdco in an aggregate amount not to
exceed $325,000,000 (which amount shall be determined at the time definitive
documentation for the UNEV Acquisition is executed) plus payments (either in
cash or units of Equity Interests in the Limited Partner) on account of any net
profits interest, net working capital adjustments or earn-out in connection with
the UNEV Acquisition at any time; provided that the UNEV Acquisition or other
Investments are made using cash (or Equity Interests in the Limited Partner) and
otherwise comply with Section 6.04. Additionally, the Borrower, its Subsidiaries
and any Holdco Entity may make additional Investments in UNEV JV and/or the UNEV
Project provided that (i) the Borrower has cash, Liquid Investments and
availability under this Agreement of at least $25,000,000 and (ii) after giving
effect to such Investment on a pro forma basis, (x) the Limited Partner and its
Subsidiaries would have been in compliance with the covenants contained in
Sections 6.10 through 6.12 of this Agreement as of the end of the most recently
completed fiscal quarter for which financial statements have been delivered
pursuant to Section 5.06, and (y) the Senior Leverage Ratio shall not be greater
than 3.00 to 1.00;
(nn)     Section 6.07 (Affiliate Transactions) is hereby amended by adding the
words "or any Holdco Entity" after the reference to the words "any of its
Subsidiaries"; by adding the words "or any Holdco Entity" after the reference to
the words "Subsidiary of the Borrower"; and by adding the words "and Holdco
Entities" after the reference to the words "and its Subsidiaries" in the proviso
in such section.
(oo)    Section 6.08 (Other Business) is amended and restated in its entirety to
read as follows:
The Borrower shall not, and shall not permit any of its Subsidiaries or any
Holdco Entity to, substantially alter the character of their respective
businesses from that conducted by the Borrower, its Subsidiaries and the Holdco
Entities taken as a whole on the Amendment No. 2 Effective Date.
(pp)    Section 6.13 (Compliance with ERISA) is hereby amended by adding the
words "or any Holdco Entity" after the reference to the words "any of its
Subsidiaries" in the introductory clause; and by adding the words ", any Holdco
Entity" after each reference to the words "any Subsidiary" or the reference to
the words "a Subsidiary" in such section.
(qq)    Section 6.14 (Restricted Entities) is hereby amended by adding the words
"or any Holdco Entity" after each reference to the words "any of its
Subsidiaries" in such section.
(rr)    Section 6.16 (UNEV Holdco) is hereby amended by deleting the words
"Borrower and its Subsidiaries" and replacing them with the words "Limited
Partner through UNEV Parent/ Holdco and UNEV Holdco".

13

--------------------------------------------------------------------------------


(ss)    Section 6.18 (Repayment of Permitted Note Debt) is hereby deleted and
"Intentionally deleted" is substituted therefor.
(tt)    Section 7.01 (Events of Default) is hereby amended by deleting the words
"or any of its Subsidiaries" and replacing them with the words ", any of its
Subsidiaries or any Holdco Entity" in clause (i) of subsection (c); and by
adding the words ", any Holdco Entity" after the reference to the words "its
Subsidiaries" in clause (ii) of subsection (c).
(uu)    Section 7.06 (Application of Collateral) is amended by designating
clause "seventh" as clause "fifth" and replacing clauses fourth, fifth, and
sixth with the following:
fourth, to the ratable payment of (i) all other Obligations which relate to the
Advances and Letters of Credit and which are owing to the Administrative Agent
and the Lenders (other than amounts owing to any Lender or Affiliate of any
Lender under any Lender Hedging Agreement), (ii) all amounts due and owing to
the Lenders and their respective Affiliates under any Lender Hedging Agreement,
and (iii) all amounts due and owing to the Lenders and their respective
Affiliates in connection with any Banking Service Obligations; and
(vv)    Section 8.13 (Lender Hedging Agreements) is hereby amended by adding the
words "or any Holdco Entity" after the reference to the words "its Subsidiaries"
in such section.
(ww)    A new Section 9.20 (Confidentiality) is hereby added to the Credit
Agreement to read in its entirety as follows:
Section 9.20    Confidentiality.  


(a)    Each of Administrative Agent, the Lenders and the Issuing Banks agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, to its and its Affiliates’
respective partners, directors, officers, employees, agents, advisors,
representatives and to any credit insurance provider relating to Borrower and
the Obligations (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, in which event Administrative Agent,
such Lender or such Issuing Bank, as applicable, shall give the Borrower prompt
prior notice of the disclosure permitted by this clause (d) unless such notice
is impracticable or otherwise prohibited, (e) to any other party hereto, (f) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder, (g)
subject to an agreement containing provisions substantially the same, or at
least

14

--------------------------------------------------------------------------------


as restrictive, as those of this Section, to (i) any assignee of or participant
in, or any prospective assignee of or participant in, any of its rights or
obligations under this Agreement, (ii) any actual or prospective direct or
indirect contractual counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Guarantor or any of their
obligations, or (iii) any provider of Banking Services, (h) with the consent of
Borrower, or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
Administrative Agent, any Lender, any Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
any Guarantor, unless Administrative Agent, such Lender, such Issuing Bank or
such Affiliate has actual knowledge that such source owes an obligation of
confidence to the Borrower or any Guarantor with respect to such Information.  
 
(b)    For purposes of this Section, "Information" means all information
received from Borrower or any of the Guarantors relating to the Borrower or any
Guarantor or any of their respective businesses, other than any such information
that is available to Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any such Guarantor,
provided that, in the case of information received from the Borrower or any
Guarantor after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


(c)    Administrative Agent and each of the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Guarantor, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
federal and state securities laws.


(xx)    Schedule 1.01(a) – Commitments - which is attached to the Credit
Agreement is hereby replaced in its entirety with Schedule 1.01(a) that is
attached hereto.
(yy)    Schedule 1.01(b) – Notice Addresses and Applicable Lending Offices -
which is attached to the Credit Agreement is hereby replaced in its entirety
with Schedule 1.01(b) that is attached hereto.
ARTICLE IV
AGREEMENTS
Section 4.01    Commitments. Each Existing Lender and each New Lender hereby
acknowledges and confirms that, as of the date hereof and after giving effect to
this Agreement its respective Commitment is as set forth next to its name on
Schedule 1.01(a) attached hereto.

15

--------------------------------------------------------------------------------


Section 4.02    Breakage Costs. If, as a result of increase in the aggregate
Commitments effected hereby, any Existing Lender incurs any losses,
out-of-pocket costs or expenses as a result of any payment of Eurodollar Rate
Advances prior to the last day of the Interest Period applicable thereto
(whether by the Borrower or as a result of the reallocation of the outstandings
of the Eurodollar Rate Advances under the Credit Agreement due to the changes in
the Existing Lenders' Pro Rata Share resulting from the non-pro rata increases
in the Commitments and the joinder of New Lenders into the Credit Agreement) and
such Existing Lender makes a request for compensation pursuant to Section 2.10
of the Credit Agreement, the Borrower shall, within ten (10) days of any written
demand sent by such Existing Lender to the Borrower through the Administrative
Agent, pay to the Administrative Agent for the account of such Existing Lender
any amounts required under Section 2.10 of the Credit Agreement to compensate
such Existing Lender for such losses, out-of-pocket costs or expenses which it
may reasonably incur as a result of such payment or reallocation, including,
without limitation, any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Existing Lender to fund or maintain such Advances.
Section 4.03    Fees.
(a)    On the Effective Date, the Borrower shall pay to the Administrative Agent
for the account of each Existing Lender consenting to this Agreement, an
amendment fee equal to ten (10) basis points (0.10%) of the amount by such
Existing Lender’s Commitment immediately prior to the Amendment No. 2 Effective
Date. On the Effective Date, such fees shall be non-refundable and deemed to be
fully earned when paid.
(b)    On the Effective Date, the Borrower shall pay to the Administrative Agent
for the account of each Existing Lender increasing its Commitment pursuant to
this Agreement, an upfront fee equal to forty (40) basis points (0.40%) of the
amount by which such Existing Lender’s Commitments exceeds its Commitments
immediately prior to the Amendment No. 2 Effective Date and (b) for each New
Lender, an upfront fee equal to forty basis points (0.40%) of its Commitment. On
the Effective Date, such fees shall be non-refundable and deemed to be fully
earned when paid.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.01    Borrower Representations and Warranties. The Borrower represents
and warrants that: (a) the representations and warranties contained in the
Credit Agreement and the representations and warranties contained in the other
Credit Documents are true and correct in all material respects on and as of the
Effective Date as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; (b) no Default has occurred and is continuing; (c) the execution, delivery
and performance of this Agreement are within the partnership power and authority
of the Borrower and have been duly authorized by appropriate partnership action
and proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of the Borrower enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents,

16

--------------------------------------------------------------------------------


licenses and approvals required to be obtained by the Borrower in connection
with the execution, delivery and performance of this Agreement by the Borrower
or the validity and enforceability of this Agreement against the Borrower; and
(f) the Liens under the Security Documents are valid and subsisting and secure
Borrower's obligations under the Credit Documents.
Section 5.02    Guarantors' Representations and Warranties. Each Guarantor
represents and warrants that: (a) the representations and warranties of such
Guarantor contained in the Guaranty and the representations and warranties
contained in the other Credit Documents to which such Guarantor is a party are
true and correct in all material respects on and as of the Effective Date as if
made on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date; (b) no Default has occurred which is
continuing; (c) the execution, delivery and performance of this Agreement are
within the corporate or other organizational power and authority of such
Guarantor and have been duly authorized by appropriate action and proceedings;
(d) this Agreement constitutes the legal, valid, and binding obligation of such
Guarantor enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
(e) there are no governmental or other third party consents, licenses and
approvals required to be obtained by such Guarantor in connection with the
execution, delivery or performance of this Agreement by such Guarantor or the
validity and enforceability of this Agreement against such Guarantor; (f) to its
knowledge, it has no defenses to the enforcement of its Guaranty (other than the
indefeasible payment in full of the Obligations); and (g) the Liens under the
Security Documents to which such Guarantor is a party are valid and subsisting
and secure such Guarantor's obligations under the Credit Documents.
ARTICLE VI
CONDITIONS
The Credit Agreement shall be amended as provided herein, upon the date all of
the following conditions precedent have been met (the "Effective Date"):
Section 6.01    Documents. The Administrative Agent shall have received each of
the following:
(a)    this Agreement duly and validly executed and delivered by the Borrower,
the Guarantors, the Administrative Agent, the Existing Lenders and the New
Lenders;
(b)    the Amendment No. 2 Fee Letter;
(c)    a replacement Note for each Existing Lender which increase its
Commitments pursuant to this Agreement and a new Note to each New Lender, in
each case, in the amount of their respective Commitments after giving effect to
this Agreement;
(d)    favorable opinions of the Borrower's and the Guarantors' counsel dated as
of the date of this Agreement in form and substance satisfactory to the
Administrative Agent and covering such matters as the Administrative Agent may
reasonably request;

17

--------------------------------------------------------------------------------


(e)    a secretary's or a Responsible Officer's certificate for the Borrower
dated the date hereof and certifying (i) copies of the resolutions of the board
of directors of the General Partner authorizing this Agreement and the increase
in the aggregate Commitments effected hereby, (ii) the Borrower Partnership
Agreement and the other organizational documents of the Borrower, (iii) the
General Partner's Certificate of Organization and Regulations, and (iv) the
names and true signatures of the officers of the General Partner authorized to
sign this Agreement, the new or replacement Notes, and the other Credit
Documents to which this Borrower is a party;
(f)    a secretary's or a Responsible Officer's certificate for each Guarantor
dated the date hereof and covering the matters set forth in clause (e) above as
to such Guarantor; and
(g)    certificates of good standing and existence for the Borrower and each
Guarantor in each state in which each such Person is organized, which
certificate shall be dated a date not earlier than 30 days prior to the
Effective Date.
Section 6.02    No Default. No Default shall have occurred which is continuing
as of the Effective Date.
Section 6.03    Fees and Expenses. The Borrower shall have paid or reimbursed
the Administrative Agent for (a) all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Agreement and the increase in the
aggregate Commitments effected hereby, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the fees and disbursements of the Administrative Agent’s outside
legal counsel, in each case, pursuant to all invoices of the Administrative
Agent and/or such counsel presented to the Borrower for payment not less than
two (2) days prior to the Effective Date, (b) all fees required to be paid under
the fee letter referenced in Section 6.01(b) above, and (c) all upfront fees
required to be paid under Section 4.03 above.
ARTICLE VII
MISCELLANEOUS
Section 7.01    Effect on Credit Documents; Acknowledgements.
(a)     Each of the Borrower, the Guarantors, Administrative Agent, the Issuing
Banks, the Existing Lenders and the New Lenders does hereby adopt, ratify, and
confirm the Credit Agreement and each other Credit Document, as amended hereby,
and acknowledges and agrees that the Credit Agreement and each other Credit
Document, as amended hereby, is and remains in full force and effect, and the
Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement and the other Credit
Documents are not impaired in any respect by this Agreement.
(b)    From and after the Effective Date, all references to the Credit Agreement
and the Credit Documents shall mean such Credit Agreement and such Credit
Documents as amended by this Agreement.
(c)    This Agreement is a Credit Document for the purposes of the provisions of
the other

18

--------------------------------------------------------------------------------


Credit Documents. Without limiting the foregoing, any breach of representations,
warranties, and covenants under this Agreement shall be a Default or Event of
Default, as applicable, under the Credit Agreement, subject to all applicable
cure or grace periods provided for under the Credit Agreement.
Section 7.02    Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty in connection with the execution and delivery
of amendments to the Credit Agreement, the Notes or any of the other Credit
Documents (other than the Guaranty or any other Credit Document to which such
Guarantor is a party).
Section 7.03    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature or other electronic transmission and all such signatures
shall be effective as originals.
Section 7.04    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 7.05    Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.
Section 7.06    Governing Law. This Agreement shall be deemed to be a contract
made under and shall be governed by, construed and enforced in accordance with
the laws of the State of Texas. Without limiting the intent of the parties set
forth above, (a) Chapter 15, Subtitle 3, Title 79, of the Revised Civil Statutes
of Texas, 1925, as amended (relating to revolving loans and revolving tri-party
accounts), shall not apply to this Agreement or the transactions contemplated
hereby and (b) to the extent that any Lender may be subject to Texas law
limiting the amount of interest payable for its account, such Lender shall
utilize the indicated (weekly) rate ceiling from time to time in effect as
provided in Chapter 303 of the Texas Finance Code, as amended (formerly known as
the indicated (weekly) rate ceiling in Article 5069-1.04 of the Revised Civil
Statutes of Texas).
Section 7.07    Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

19

--------------------------------------------------------------------------------


[The remainder of this page has been left blank intentionally.]



20

--------------------------------------------------------------------------------


EXECUTED to be effective as of the date first above written.
BORROWER:
HOLLY ENERGY PARTNERS - OPERATING, L.P., a Delaware limited partnership
By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner
By: Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member
By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner
By:/s/ Stephen D. Wise
Stephen D. Wise
Vice President and Treasurer

Signature Page 1


--------------------------------------------------------------------------------


GUARANTORS:


HEP PIPELINE GP, L.L.C., a Delaware limited liability company
HEP REFINING GP, L.L.C., a Delaware limited liability company
HEP MOUNTAIN HOME, L.L.C., a Delaware limited liability company
HEP PIPELINE, L.L.C., a Delaware limited liability company
HEP REFINING, L.L.C., a Delaware limited liability company
HEP WOODS CROSS, L.L.C., a Delaware limited liability company
HEP TULSA LLC, a Delaware limited liability company
LOVINGTON-ARTESIA, L.L.C., a Delaware limited liability company
HEP SLC, LLC, a Delaware limited liability company
ROADRUNNER PIPELINE, L.L.C., a Delaware limited liability company
CHEYENNE LOGISTICS LLC, a Delaware limited liability company
EL DORADO LOGISTICS LLC, a Delaware limited liability company


Each by:
Holly Energy Partners - Operating, L.P., a Delaware limited partnership and its
Sole Member

 
By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner


By: Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member


By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner
 


By: /s/ Stephen D. Wise _________________
Stephen D. Wise
Vice President and Treasurer



Signature Page 2


--------------------------------------------------------------------------------




HEP NAVAJO SOUTHERN, L.P., a Delaware limited partnership
HEP PIPELINE ASSETS, LIMITED PARTNERSHIP, a Delaware limited partnership
HEP FIN-TEX/TRUST-RIVER, L.P., a Texas limited partnership


Each by:
HEP Pipeline GP, L.L.C., a Delaware limited liability company and its General
Partner



By: Holly Energy Partners - Operating, L.P., a Delaware limited partnership and
its Sole Member
 
By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner


By: Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member


By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner
 


By: /s/ Stephen D. Wise_______________
Stephen D. Wise
Vice President and Treasurer



Signature Page 3


--------------------------------------------------------------------------------


HEP REFINING ASSETS, L.P., a Delaware limited partnership


By: HEP Refining GP, L.L.C., a Delaware limited liability company and its
General Partner


By: Holly Energy Partners - Operating, L.P., a Delaware limited partnership and
its Sole Member
 
By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner


By: Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member


By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner
 


By: /s/ Stephen D. Wise___________________    
Stephen D. Wise
Vice President and Treasurer




HEP LOGISTICS GP, L.L.C., a Delaware limited liability company


By: Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member


By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner
 


By: /s/ Stephen D. Wise_______________
Stephen D. Wise
Vice President and Treasurer



Signature Page 4


--------------------------------------------------------------------------------


HOLLY ENERGY PARTNERS, L.P., a Delaware limited partnership


By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner
 
By: /s/ Stephen D. Wise___________________    
Stephen D. Wise
Vice President and Treasurer


HOLLY ENERGY FINANCE CORP., a Delaware corporation


By: /s/ Stephen D. Wise___________________
Stephen D. Wise
Vice President and Treasurer


HOLLY ENERGY STORAGE - LOVINGTON LLC, a Delaware limited liability company


By: HEP Refining, L.L.C., a Delaware limited liability and its Sole Member


By: Holly Energy Partners - Operating, L.P., a Delaware limited partnership and
its Sole Member


By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner


By: Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member


By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner
 
By: /s/ Stephen D. Wise___________________    
Stephen D. Wise
Vice President and Treasurer

Signature Page 5


--------------------------------------------------------------------------------


HOLLY ENERGY STORAGE - TULSA LLC, a Delaware limited liability company


By: HEP Tulsa, L.L.C., a Delaware limited liability and its Sole Member


By: Holly Energy Partners - Operating, L.P., a Delaware limited partnership and
its Sole Member


By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner


By: Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member


By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner
 


By: /s/ Stephen D. Wise_________________
Stephen D. Wise
Vice President and Treasurer





Signature Page 6


--------------------------------------------------------------------------------














THIS SIGNATURE PAGE INTENTIONALLY LEFT BLANK

Signature Page 7


--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent




By:/s/ Betsy Jocher                        
Betsy Jocher
Director


LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Lender and an Issuing Bank


By:/s/ Betsy Jocher                        
Betsy Jocher
Director




UNION BANK, N.A., as a Lender and Syndication Agent




By: /s/ Bradley Kraus__________ _______
Bradley Kraus
Investment Banking Officer


COMPASS BANK, as a Lender and a Co-Documentation Agent


By: /s/ Umar Hassan_____________________________
Umar Hassan
Vice President


U.S. BANK NATIONAL ASSOCIATION, as a Lender and a Co-Documentation Agent




By: /s/ Daniel K. Hansen______________
Daniel K. Hansen
Vice President


BANK OF AMERICA, N.A. , as a Lender


By: /s/ Ronald E. McKaig___________________________
Ronald E. McKaig
Managing Director



Signature Page 8


--------------------------------------------------------------------------------




CAPITAL ONE, N.A. , as a Lender


By: /s/ Matthew Molero________________
Matthew Molero
Vice President
 
COMERICA BANK, as a Lender




By: /s/ Vontoba A. K. Terry________________________
Vontoba A. K. Terry
Assistant Vice President, CBO
 


SUNTRUST BANK, as a Lender




By: /s/ Carmen Malizia________________
Carmen Malizia
Vice President


UBS LOAN FINANCE LLC, as a Lender




By: /s/ Mary E. Evans_______________
Mary E. Evans
Associate Director


By: /s/ Irja R. Otsa__________________
Irja R. Otsa
Associate Director


PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Kay Murphy______________________________
Kay Murphy
Vice President
 
CITIBANK, N.A., as a Lender and a Co-Documentation Agent




By: /s/ John F. Miller________________
John F. Miller
Attorney-In-Fact



Signature Page 9


--------------------------------------------------------------------------------






ONEWEST BANK, FSB, as a Lender




By: /s/ Sean M. Murphy________________
Sean M. Murphy
Senior Vice President


CIT BANK, as a Lender




By: /s/ Marc Theisinger____________________________
Marc Theisinger
Director


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender




By: /s/ Robert Hetu____________ _______
Robert Hetu
Managing Director


By: /s/ Vipul Dhadda _____
Vipul Dhadda
Associate






DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender




By: /s/ Erin Morrissey______ __________
Erin Morrissey
Director


By: /s/ Courtney E. Meehan________________________
Courtney E. Meehan
Vice President




FROST BANK, as a Lender




By: /s/ Lane Dodds____________________
Lane Dodds

Signature Page 10


--------------------------------------------------------------------------------


Vice President




JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ Robert Traband____________________________
Robert Traband
Managing Director




MORGAN STANLEY BANK, N.A., as a Lender




By: /s/ Michael King__________________
Michael King
Authorized Signatory




SOVEREIGN BANK, N.A., as a Lender




By: /s/ Vaughn Buck_______________________________
Vaughn Buck
Executive Vice President




SUMITOMO MITSUI BANKING CORPORATION, NY BRANCH, as a Lender




By: /s/ Shuji Yabe___________________
Shuji Yabe
Managing Director


THE BANK OF NOVA SCOTIA, as a Lender




By: /s/ J. Frazell__________________________________
J. Frazell
Director

Signature Page 11


--------------------------------------------------------------------------------


SCHEDULE 1.01(a)


COMMITMENTS
Lender
 
Commitment
 
 
 
Wells Fargo Bank, National Association
 
$45,000,000.00
Union Bank, N.A.
 
$42,000,000.00
Compass Bank
 
$39,000,000.00
U.S. Bank National Association
 
$37,000,000.00
Citibank, N.A.
 
$37,000,000.00
Bank of America, N.A..
 
$34,000,000.00
Capital One, N.A.
 
$34,000,000.00
Comerica Bank
 
$34,000,000.00
SunTrust Bank
 
$34,000,000.00
UBS Loan Finance LLC
 
$34,000,000.00
CIT Bank
 
$20,000,000.00
OneWest Bank, FSB
 
$20,000,000.00
PNC Bank, National Association
 
$20,000,000.00
Credit Suisse AG, Cayman Islands Branch
 
$15,000,000.00
Deutsche Bank Trust Company Americas
 
$15,000,000.00
Frost Bank
 
$15,000,000.00
JPMorgan Chase Bank, N.A.
 
$15,000,000.00
Morgan Stanley Bank, N.A.
 
$15,000,000.00
Sovereign Bank, N.A.
 
$15,000,000.00
Sumitomo Mitsui Banking Corporation, NY Branch
 
$15,000,000.00
The Bank of Nova Scotia
 
$15,000,000.00
Total
 
$550,000,000.00








Schedule 1.01(a)





--------------------------------------------------------------------------------


SCHEDULE 1.01(b)


NOTICE ADDRESSES AND APPLICABLE LENDING OFFICES


Borrower:
Office:

Holly Energy Partners - Operating, L.P.






Address for Notices: 
2828 N. Harwood, Suite 1300
Dallas, TX 75201


Telecopier Number: (214) 237-3051
Attention: Stephen D. Wise



Administrative Agent:
Applicable Lending Offices:

Wells Fargo Bank, National Association




Address for Notices:
1525 West WT Harris Blvd.
Charlotte, NC 28262


Telecopier Number: (704) 590-2782
Telephone Number: (704) 590-2779
Attention: Erika Myers



Lenders:
Applicable Lending Offices:

Wells Fargo Bank, National Association










U.S. Domestic Lending Office: 
1000 Louisiana, 9th Floor
Houston, TX 77002


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (713) 319-1832
Attention: Betsy Jocher


Union Bank, N.A.








U.S. Domestic Lending Office: 
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: 213-236-6823
Attention: Don Smith


Schedule 1.01(b) Page 13

--------------------------------------------------------------------------------


Compass Bank
U.S. Domestic Lending Office: 
24 Greenway Plaza, Suite 1400A
Houston, Texas 77046


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: 713-499-8722
Attention: Greg Determann
U.S. Bank National Association
U.S. Domestic Lending Office: 
950 17th Street DN-CO-T8E
Denver, CO 80202


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
555 SW Oak, PDORP7LS
Portland, OR 97208


Telecopier Number: (303) 585-4362
Attention: Daniel K. Hansen


Bank of America, N.A.
U.S. Domestic Lending Office: 
901 Main St.
Dallas, TX 75202-3714


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (713) 247-7286
Attention: Ron McKaig


Capital One, N.A.
U.S. Domestic Lending Office: 
5718 Westheimer, Suite 1430
Houston, TX 77053


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (504) 533-5594
Attention: Nancy Moragas




Schedule 1.01(b) Page 14

--------------------------------------------------------------------------------


Comerica Bank
U.S. Domestic Lending Office: 
1717 Main Street
Dallas, TX 75201


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (214)-462-4240
Attention: Robert L. Nelson
SunTrust Bank
U.S. Domestic Lending Office: 
3333 Peachtree Street, 8th Floor
Atlanta, Georgia 30326


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (404)-439-7455
Attention: Carmen Malizia
UBS Loan Finance LLC
U.S. Domestic Lending Office: 
677 Washington Blvd.
Stamford, CT 06901


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (203)-719-3390
Attention: Banking Products Services
PNC Bank, National Association
U.S. Domestic Lending Office: 
Two Tower Center Blvd., 21st Floor
East Brunswick, NJ 08816


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (214)-871-2015
Attention: Andrew Bae


Schedule 1.01(b) Page 15

--------------------------------------------------------------------------------


Citibank, N.A.
U.S. Domestic Lending Office: 
1615 Brett Road, Building III
New Castle, DE 19720


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (212) 994-0847
Attention: GLOriginationOps
OneWest Bank, FSB
U.S. Domestic Lending Office: 
888 East Walnut Street
Pasadena, CA 91101


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (866) 518-6540
Attention: Olga Fomina
CIT Bank
U.S. Domestic Lending Office: 
11 West 42nd Street
New York, New York 10036


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (212) 771-6023
Attention: Michael Cerniglia
Credit Suisse AG, Cayman Islands Branch
U.S. Domestic Lending Office: 
Eleven Madison Ave.
New York, New York 10010


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (646) 935-8518
Attention: Mikhail Faybusovich




Schedule 1.01(b) Page 16

--------------------------------------------------------------------------------


Deutsche Bank Trust Company Americas
U.S. Domestic Lending Office: 
60 Wall Street
New York, New York 10005-2858


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (212) 507-3620
Attention: Kevin Chichester


Frost Bank
U.S. Domestic Lending Office: 
100 W. Houston Street, #RB-2
San Antonio, Texas 78205


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (713) 388-7607
Attention: Lane Dodds


JPMorgan Chase Bank, N.A.
U.S. Domestic Lending Office: 
712 Main Street, 12th Floor, Central, MC TS2-NO86
Houston, Texas 77002


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (713) 216-8870
Attention: Debra Hrelja


Morgan Stanley Bank, N.A.
U.S. Domestic Lending Office: 
1585 Broadway
New York, New York 10036
Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (801) 236-3600
Attention: Michael King




Schedule 1.01(b) Page 17

--------------------------------------------------------------------------------


Sovereign Bank, N.A.
U.S. Domestic Lending Office: 
45 East 53rd Street, 10th Floor
New York, New York 10022


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (973) 379-4217
Attention: Mark Metsky


Sumitomo Mitsui Banking Corporation, NY Branch
U.S. Domestic Lending Office: 
277 Park Avenue
New York, New York 10172
Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (713) 277-3555
Attention: Luis Vaca


The Bank of Nova Scotia
U.S. Domestic Lending Office: 
711 Louisiana Street, Suite 1400
Houston, Texas 77002


Eurodollar Lending Office:
Same as U.S. Domestic Lending Office


Address for Notices:
Same as U.S. Domestic Lending Office


Telecopier Number: (713) 752-2425
Attention: John Frazell



                                











Schedule 1.01(b) Page 18